                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:13CR330

        v.
                                                                    ORDER
RANELLE D. PERRY,

                      Defendant.


       This matter is before the Court on defendant Ranelle D. Perry’s (“Perry”) Motion
to Reduce Sentence (Filing No. 91). Perry claims that he is entitled to a reduced sentence
under the First Step Act (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (2018),
because his 30-year sentence was based on two “stacked” convictions under 18 U.S.C.
§ 924(c)(1). Perry’s motion must be denied for three reasons. First, Perry pleaded guilty
to only one count under § 924(c), so his sentence could not be the result of stacking multiple
counts. Second, the Court sentenced Perry in accordance with the parties’ written plea
agreement under Federal Rule of Criminal Procedure 11(c)(1)(C).                   The Court
independently concluded that the parties’ agreed upon sentence of 360 months was
“sufficient but not greater than necessary” to meet the goals of sentencing under 18 U.S.C.
§ 3553(a). Finally, Perry has already moved for a reduced sentence under the First Step
Act, and although his motion was vague, the Court “reviewed the record of proceedings
and [found] no basis for relief” under the First Step Act. For these reasons, Perry’s Motion
is denied.

       IT IS SO ORDERED.

       Dated this 14th day of July 2021.

                                                  BY THE COURT:


                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
